PAUL H. ANDERSON, Justice
(concurring specially).
I concur in the result reached by the majority, but I write separately because I disagree with the analysis used by the majority. Here, we have an unobjected-to error regarding jury instructions. The dissent is correct when it asserts that, under these factual circumstances, we must apply a plain error analysis. We have made this point as recently as last year in State v. Gliller, 583 N.W.2d 736, 740 (1998). In Griller, we said;
The United States Supreme Court has established a three-prong test for plain error, requiring that before an appellate court reviews an unobjected-to error, there must be (1) error; (2) that it is plain; and (3) the error must affect substantial rights. If these three prongs are met, the appellate court then assesses whether it should address the error to ensure fairness and the integrity of the judicial proceedings.
Griller, 583 N.W.2d at 740 (citation omitted). Based on Griller, if we agree that the three prongs of a plain error analysis are met, then we proceed to assess whether we should address the error to ensure fairness and the integrity of judicial proceedings. Id.
The correct focus of our review should be on the third prong of the plain error analysis because the first two prongs are essentially uncontested — it is plain that the first two sets of jury instructions were erroneous. When we focus on this third prong, it is the appellant who bears the “heavy burden” of persuasion that there is a “reasonable likelihood that the giving of the instruction[s] in question would have a significant effect on the verdict of the jury.” Id. at 741 (quoting *785from State v. Glidden, 455 N.W.2d 744, 747 (Minn.1990)). However, when applying the plain error analysis, I come to a different conclusion than does the dissent. For the numerous reasons set forth in the majority’s opinion, I conclude that the appellant did carry the burden of demonstrating that the erroneous jury instructions did affect his substantial rights. Appellant has shown that there is a reasonable likelihood that the giving of the erroneous instructions had a significant effect on the jury’s verdict.
Having concluded that all three prongs under a plain error analysis are met, we must next decide whether it is necessary to address this plain error to ensure fairness and the integrity of the judicial proceedings. Johnson v. United States, 520 U.S. 461, 469-70, 117 S.Ct. 1544, 137 L.Ed.2d 718 (1997). I conclude that fairness and the integrity of the judicial process will be compromised if we do not reverse and remand for a new trial.